Title: To Alexander Hamilton from James Monroe, 31 July 1797
From: Monroe, James
To: Hamilton, Alexander


Phila. July 31. 1797.
Sir
Your letter of the 28th which I have recd. claims a short answer.
I have always stated to you that I had no wish to do you a personal injury. The several explanations wh. I have made accorded with truth & my ideas of propriety. Therefore I need not repeat them.
If these do not yield you satisfaction I can give no other, unless called on in a way which always for the illustration of truth, I wish to avoid, but which I am ever ready to meet. This is what I meant by that part of my letter which you say you do not understand. With due respect I am
Yr. humble servt
Jas. Monroe
